Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 8/23/2021.
Claims 1-13 are presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 10-13 can be infringed by mere possession of the computer readable medium bearing the recited instructions without executing any of these instructions. Since no active steps are recited, claims 10-13, would be infringed by the mere possession of the medium but the steps in claim 6 would all need to be performed in order to infringe claim 6. Since the dependent claim can be infringed different than the independent claim, dependent claims 10-13 are in improper dependent form.

	To overcome this particular 35 U.S.C. §112 fourth paragraph rejection and by way of example only, the Examiner suggests making claim 10 an independent non-transitory medium as long as Applicant has support for this amendment in his specification.
	For the purpose of examination, the Examiner interpreted the claim as an independent claim directed to a non-transitory medium.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention are
 directed to non-statutory subject matter.
	Taking claim 6 as representative, claim 6 recites at least the following 
limitations: 
	detecting a water flow rate; creating or managing account information for a rental user; generating a rental fee based on the water flow rate based on a first rate corresponding to the account information and generating rental bill information based on the rental fee. 
	The above limitations recite the concept of generating a rental bill information based on rental fees. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated 
in the 2019 PEG, in that they recite a fundamental economic practice and 
commercial interactions.  Accordingly, under Prong One of Step 2A of the 
Alice/Mayo test, claim 1 is  an abstract idea (Step 2A, Prong One: 
YES).
	Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 1, the claim does not recite any additional elements.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 17 is not indicative of integration into a practical application (Step 2A, Prong Two: NO).
	Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
	As discussed above with respect to Prong Two of Step 2A, there’s no additional elements beyond the abstract idea  to show an improvement in computer-functionality (see MPEP 2106.05(a)()). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 1 the abstract idea of determining where a particular user’s carbon emission belongs based on their user’s actions/behaviors  when considered as an ordered combination, do not add anything that is not already present when they are considered individually . In Alice Corp., the Court considered the additional elements “as an ordered combination,” an determined that “the computer components...‘[a]dd nothing. ..that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 6 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 6 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
	Dependent claims 7-10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’re no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.
	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, system claim 1 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 6. Claim 1 recites  a cloud server, as disclosed in the specification on paragraph 0024 “ The cloud server 30 is communicatively connected to the transmission unit 20, and receives at least one of the temperature, the water flow rate, the pressure, and the power consumption of the heat pump apparatus through the transmission unit 20. “. Although these additional computer-related elements are recited, it  merely invoke such additional elements of a server for communicating, transmitting and receiving data. See MPEP 2106.05(f). Furthermore, claim 1 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of generating a rental bill based on the rental fee that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, specifying that the abstract idea of recommending items is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field and to execution on a generic computer The additional elements do not  integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   
	Dependent claims 1-5 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’re no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacquet (2016/0076950 hereinafter Jacquet).
	With respect to claims 6, 10  Jacquet teaches A methods for:
	Detecting a water flow rate of the heat pump apparatus (Figure 1 and paragraph 0009 for billable quantity of fuel/water consumed by the heat pump);
	Creating or managing account information for a rental user of the heat pump apparatus (see Figure 3 for forming bill 9);
	Generating a rental fee based on the water flow rate of the heat pump apparatus and based on a first rate corresponding to the account information and generating rental bill information based on the rental fee (i.e.  a billed energy Q2F corresponding to a billable quantity of fuel consumed by the heat pump).

	With respect to claims 7-8, 11-12 Jacquet further teaches detecting a total power consumption of the heat pump apparatus; generating a power consumption fee based on the total power consumption of the heat  pump apparatus and based on a second rate corresponding to the account information; and generating the rental bill information by subtracting the power consumption fee from the rental fee; deducting fee from the rental user automatically when the rental bill information is received; and providing a rental user interface to allow the rental user to access at least one of the account information, the rental fee, and the rental bill information. (i.e.  determining, over a preset time period, a second energy quantity Q2, corresponding to said thermal energy feed and comprising a billed energy Q2F corresponding to a billable quantity of fuel consumed by the heat pump, determining, over the same preset time period, a third energy quantity Q3 corresponding to a free energy gathered in the outside environment, either (B1-) directly by means of temperature and flow-rate sensors relative to an outside unit of the heat pump, or (B2-) indirectly by measuring, over the same preset time period, the first energy quantity Q1 supplied to the distribution circuit and deducing Q3 from it by using Q3=Q1−Q2)(paragraphs 0009-0010).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet in view Official Notice.
	Claims , 9 and 13 further recite warning information when abnormality occurs and matching a plurality of maintenance companies in the geographic area.  Official Notice is taken that it is old and well known to match geographic area companies when abnormalities occur.  For example, sending a local power company during an energy  blackout in order to quickly resolve the problem. It would have been obvious to have used in heat pump apparatus temperature pressure and the like in order to obtain the above mentioned advantage.


Claims 1-5, are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet in view of Tanaka (JP 2010002157 A hereinafter Tanaka).
	With respect to claim 1, Jacquet teaches system for generating hot water; a water flow rate detector, configured to detect a water flow rate of the heat pump apparatus; a transmission unit, communicatively connected to the water flow rate detector and configured to transmit the water flow rate to the heat apparatus (See Figures 1-2); the user management module is configured for a rental user of the heat pump apparatus to create or manage account information; the expense calculation module is configured to generate a rental fee based on the water flow rate of the heat pump apparatus and based on a first rate corresponding to the account information; the rental billing module is configured to generate rental bill information based on the rental fee (see Figure 3 for a billed energy Q2F corresponding to a billable quantity of fuel consumed by the heat pump).
	Jacquet is silent as to a cloud server configured to receive the water flow rate and manage the rental billing. Tanaka teaches the heat pump hot water supply system X, the resource price information is acquired from the network server . It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included  a cloud server configured to receive the water flow rate and manage the rental billing, in order to allow better access and management of the data.

	With respect to claims 2-4,  Jacquet further teaches detecting a total power consumption of the heat pump apparatus; generating a power consumption fee based on the total power consumption of the heat  pump apparatus and based on a second rate corresponding to the account information; and generating the rental bill information by subtracting the power consumption fee from the rental fee; deducting fee from the rental user automatically when the rental bill information is received; and providing a rental user interface to allow the rental user to access at least one of the account information, the rental fee, and the rental bill information. (i.e.  determining, over a preset time period, a second energy quantity Q2, corresponding to said thermal energy feed and comprising a billed energy Q2F corresponding to a billable quantity of fuel consumed by the heat pump, determining, over the same preset time period, a third energy quantity Q3 corresponding to a free energy gathered in the outside environment, either (B1-) directly by means of temperature and flow-rate sensors relative to an outside unit of the heat pump, or (B2-) indirectly by measuring, over the same preset time period, the first energy quantity Q1 supplied to the distribution circuit and deducing Q3 from it by using Q3=Q1−Q2)(paragraphs 0009-0010).

	Claim 5 further recites warning information when abnormality occurs and matching a plurality of maintenance companies in the geographic area.  Official Notice is taken that it is old and well known to match geographic area companies when abnormalities occur.  For example, sending a local power company during an energy  blackout in order to quickly resolve the problem. It would have been obvious to have used in heat pump apparatus temperature pressure and the like in order to obtain the above mentioned advantage.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688